Citation Nr: 1402264	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

The Veteran is represented by:  Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2007 rating decision by the Department of Veterans Affairs (VA) Regional
Office located in Denver, Colorado (RO).  This claim was previously before the Board in April 2013 and August 2013; on both occasions the claim was remanded for further development.  After a September 2013 supplemental statement of the case, the claim has been returned to the Board for further appellate review.

This appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In August 2013, the Board remanded the Veteran's claim of entitlement to service connection for hypertension in order to obtain a supplemental opinion from a VA examiner as to the etiological relationship between the Veteran's hypertension and any of his service-connected disabilities, to include on the basis of aggravation.  In the August 2013 remand, the Board advised the examiner that the Veteran was service-connected for posttraumatic stress disorder (PTSD) and major depressive disorder; bilateral posterior cataracts, post operative; diabetes mellitus, type II, with associated peripheral neuropathy of hands and feet; coronary artery disease with myocardial infarctions; and tinnitus.

In September 2013, a VA examiner provided a supplemental opinion, but only in regards to the etiological relationship between the Veteran's hypertension and his service-connected coronary artery disease with myocardial infarctions and diabetes mellitus, type II, with associated peripheral neuropathy of hands and feet.  No opinion was rendered regarding the Veteran's other service-connected disabilities.  Further, with respect to the rendered opinion concerning coronary artery disease with myocardial infarctions, the September 2013 VA examiner opined that "it was LESS likely than not (SMALLER than 50% likelihood) that [V]eteran's hypertension is caused by or aggravated by his service connected [coronary artery disease] with history of infarctions."  (capitalization in the original).  The examiner then provided a thorough rationale underlying the conclusion that the Veteran's hypertension was not caused by his service-connected coronary artery disease with myocardial infarctions that included citation to medical literature.  The examiner did not similarly provide an explanation underlying the conclusion that the Veterans' hypertension was not aggravated by his service-connected coronary artery disease with myocardial infarctions. 

Based on the forgoing, the Board finds that the September 2013 supplemental opinion is not adequate for purposes of adjudicating the Veteran's above-captioned claim, and did not substantially comply with the Board's August 2013 remand directives.  Consequently, a remand is required in order to obtain a supplemental opinion from the September 2013 VA examiner.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Additionally, a copy of the August 2013 Board remand that was mailed to the Veteran was returned to VA as undeliverable.  The decision was sent to the Veteran using a Hesreus, Colorado mailing address, which was the same mailing address used by the RO to send the Veteran a copy of the September 2013 supplemental statement of the case and an October 2013 letter notifying him that his claim was being returned to the Board.  There was no indication that the September 2013 supplemental statement of the case or the October 2013 notice letter was returned as undeliverable.  As such, there is a question as to the accuracy of the Veteran's current mailing address and, thus, the RO should attempt to obtain clarification from the Veteran and/or his representative. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain clarification from the Veteran and/or his representative as to the Veteran's current mailing address.  The RO should then send the Veteran a copy of the Board's August 2013 remand.  The RO should make clear that this document is a copy of the Board's previous remand.

2.  The RO must then make available the Veteran's claims file to the September 2013 VA examiner and ask that another supplemental opinion be provided.  After reviewing the claims file, the examiner must address the following questions:  

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed hypertension was caused by or due to any service-connected disability.

Is it at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hypertension was aggravated by any service-connected disability.

Presently, service connection is in effect PTSD and major depressive disorder; bilateral posterior cataracts, post operative; diabetes mellitus, type II, with associated peripheral neuropathy of hands and feet; coronary artery disease with myocardial infarctions, and tinnitus.  The examiner must provide an opinion for the above-posed questions for each of the Veteran's service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion offered.

3.  Thereafter, the RO should re-adjudicate the appeal, to include all of the relevant evidence of record.  If the benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time in which to respond.  Then, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

